Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “randomly selecting candidate paths from the data center network, wherein the candidate paths comprise a historical path and a preset quantity of a plurality of paths … terminated end that is the second TOR switch”.  It’s unclear how the selection is random when one of the candidate paths selected is a predetermined “historical path”. In addition, it seems contracting to the method steps disclosed by Fig. 3 of the specification.  Please refer to S303 of Fig. 3, the historical path is added to the candidate paths, not randomly selected. 
Claim 1 recites the limitation “historical path” is unclear. It is not clear whether a historical path related to 1) a predetermined or pre-learned path or (2) an arbitrary path which has been previous used 
Claim 1 recites the limitation “selecting the historical path from a historical data scheduling process to transmit historical data and whose start end is the first TOR switch and termination end is the second TOR switch”. In particular “transmit historical data” is not clear, whether it refers to previous analyzed or statistical data unrelated to the current data flow or just any data transmitted on the particular historical path.  

Claim 2 recites the limitation “performing the following operations for any TOR switch in the data center network in a first period”. The parent claim, Claim 1, only discloses a first and second TOR switch. Thus, it’s not clear whether claim 2 refer to any of the first or second TOR switch or any TOR switch in the entire data center network. From the subsequent wording of claim 2, it seems that the method is perform by the first TOR switch. Claims 9 and 16 are rejected for the similar reason. 

Claims 8 and 15 correspond to claim 1, thus are rejected for the same reason indicated for claim 1.  
Claim 6 is also rendered as indefinite.  The limitation "… if the historical path corresponding to the identifier of the data in the preset flow table is valid". It is not clear what criteria determine whether a historical path is valid or invalid. The feature "in a second period" is unclear. Claim 6 is ultimately dependent on claims 5, 4 and 1 respectively. However with reference to the parent claims it is unclear how the second period relates to the method of claim 1. Similarly the feature of a "previous period" is also unclear. It is noted that claim 2 defines a first period as occurring before randomly selecting candidate paths. The feature "if an identifier of any piece of data in the flow table is valid in a previous period, setting the identifier of the data to invalid" is also unclear. It is understood that the "identifier of 
Claims 13 and 20 are rejected for the same reason as indicated for Claim 6. 
Claims 2-7, 9-14, 16-20 are dependent claims of Claim 1, 8 and 15 respectively, thus are rejected for the same deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 11-12, 15, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hira et al (US 2017/0295100). 
Regarding claims 1, 8, 15, Hira teaches a data scheduling method/device/computer program product, implemented by a first top-of-rack (TOR) switch in a data center network (Fig. 1, element 110 VTEP-A; [0013], “VTEP-A” 110 … a physical top-of-rack (ToR) switch connected to the first physical server”), wherein the data scheduling method comprises: 
receiving data from the data center network, wherein a destination address of the data is a second TOR switch (Fig. 1, element 120, VTEP-B); randomly selecting ([0042] "The congestion flag may be used in a weighting algorithm that influences the likelihood of the selection of its associated path … may start off with equal weighting for all equal cost paths") candidate paths from the data center network (Multiple paths (Path ID) P1 and P2;  Figure 1, 
scheduling the data for one of the candidate paths comprising a load that meets a condition after the candidate paths are selected ([0028] "At 220 in FIG. 2, "VTEP-A" 110 selects a particular path (also referred to as "selected path") from the multiple paths. For example in FIG. 1, based on congestion state information associated with the multiple paths[ ... ] At 240 in FIG. 2, "VTEP-A" 110 sends encapsulated second packets 172 to destination "EP-B" 104 such that encapsulated second packets 172 are forwarded via the selected path based on the set of tuples"), wherein the condition comprises that the load is less than or equal to a preset threshold (see paragraph [0026] "… indicator of congestion may be used, such as link utilization level, round trip time (RTT), etc" and see [0043]-[0045]).  

Regarding claims 4, 11, 18, Hira further teaches that randomly selecting the candidate paths in response to the data not being scheduled within a preset time (Hira, [0049]-[0051]).  

Regarding claims 5, 12, 19, Hira further teaches scheduling, the data to a path on which the data has been transmitted within the preset time in response to the data being scheduled within the preset time (Hira, [0049]-[0051]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al (US 2017/0295100) in view of Xu et al (US 2017/0324664). 
Regarding claims 2, 9, 16, The data scheduling method of claim 1, wherein before randomly selecting the candidate paths, the data scheduling method further comprises performing the following operations for any TOR switch in the data center network in a first period: randomly selecting a first path and a second path corresponding to the second TOR switch, wherein a first path start end is at the first TOR switch, a first path termination end is at the second TOR switch, a second path start end is at the first TOR switch, and a second path 
	Hiro doesn’t explicitly teach recording, in a pre-established path status table, information about the first path, the second path, and the historical path corresponding to the second TOR switch; and recording, in the path status table, a load of the first path, a load of the second path, and a load of the historical path corresponding to the second TOR switch. 
	In the same field of endeavor, Xu teaches the above limitation ([0132]-[0133] "The path selection decisions are maintained in a path selection table (PST) 6000. The PST is maintained in each ToR switch [ ... ] Each PST entry records a flow ID 6002 [ ... ] a path selection status (PSS)"). 
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Xu in the system disclosed by Hira for the purpose of improving the path selection process by maintaining a path selection table.


obtaining, from the path status table through querying, the first path, the second path, and the historical path corresponding to the second TOR switch, wherein before scheduling the data for the path with the load that meets the condition in the candidate paths, the data scheduling method further comprises querying, from the path status table, the load of the first path, the load of the second path, and the load of the historical path corresponding to the second TOR switch (Xu, [0132]-[0133] "The path selection decisions are maintained in a path selection table (PST) 6000. The PST is maintained in each ToR switch [ ... ] Each PST entry records a flow ID 6002 [ ... ] a path selection status (PSS) 6006 bit indicating whether path selection has been completed (1) or not (0), and a valid bit 6008 indicating whether the entry is valid (1) or not (0)").  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIMING LIU/Primary Examiner, Art Unit 2411